UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            ϲͬϮϰͬϮϬϮϭ
 Cyril Sheppard,

                                  Plaintiff,
                                                               1:20-cv-09405 (JPC) (SDA)
                -against-
                                                               ORDER
 Department of Corrections, et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       As Defendants have indicated that Plaintiff has been released from custody (see Letter

Motion, ECF No. 24), it is hereby Ordered that, no later than Thursday, July 1, 2021, counsel for

Defendants shall file a letter providing any updated contact information for Plaintiff, including his

current address and/or telephone number. In addition, by the same date, Defendants shall file

proof of service of the Answer on Plaintiff.

SO ORDERED.

DATED:         New York, New York
               June 24, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
